  Case 6:20-cv-06149-TLB Document 8           Filed 03/16/21 Page 1 of 3 PageID #: 31




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              HOT SPRINGS DIVISION


 AARIS D. JEFFERSON                                                           PLAINTIFF

 V.                               CASE NO: 6:20-CV-06149

 JOE JONES, et. al.                                                       DEFENDANTS


                                         ORDER

       Plaintiff proceeds in this matter pro se and in forma pauperis (“IFP”) pursuant to

42 U.S.C. § 1983. Currently before the Court is Plaintiff’s failure to keep the Court

apprised of his current address as required by Local Rule 5.5(c)(2), his failure to obey a

Court Order, and his failure to prosecute this case.

                                     I. BACKGROUND

       On December 15, 2020, Lloyd C. Jensen, Jr., then an inmate of the Garland

County Detention Center (“GCDC”), filed a Complaint on behalf of himself and 19 other

GCDC inmates. (Case No. 6:20-cv-06147, Doc. 1). Plaintiff Aaris D. Jefferson is one of

those inmates. Id.

       The Prison Litigation Reform Act requires each prisoner who brings a civil action

to submit a separate complaint and a separate application to proceed IFP. See, e.g.,

Hubbard v. Haley, 262 F.3d 1194 (11th Cir. 2001).             Accordingly, the case was

provisionally filed, and separate cases were opened for each named inmate. (Doc. 2).

The provisional filing Order entered on December 15, 2020, directed Plaintiff to either file

a completed IFP application or pay the filing fee by January 6, 2021, or his case would

be dismissed. Id. at p. 2. A second Order entered on December 16, 2020, directed

Plaintiff to file an Amended Complaint on the court-approved form by January 6, 2021.
                                             1
  Case 6:20-cv-06149-TLB Document 8           Filed 03/16/21 Page 2 of 3 PageID #: 32




(Doc. 4). This Order also advised Plaintiff that failure to obey the Order and submit the

Amended Complaint by the deadline would result in the dismissal of his case. Id.

       Plaintiff filed a Notice of Address change and a completed IFP application on

December 31, 2020. (Docs. 5 & 6). He did not file an Amended Complaint. On January

21, 2021, mail sent to Plaintiff at his new address was returned as undeliverable. The

deadline for Plaintiff to inform the Court of his current address was set for February 22,

2021. Id. To date, Plaintiff has failed to provide a current address, has failed to submit

an Amended Complaint, and has failed to otherwise communicate with the Court.

                                  II. LEGAL STANDARD

       Although pro se pleadings are to be construed liberally, a pro se litigant is not

excused from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d

526, 528 (8th Cir. 1984). The local rules state in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the
       Clerk and the other parties to the proceedings of any change in his or her
       address, to monitor the progress of the case, and to prosecute or defend
       the action diligently. . . . If any communication from the Court to a pro se
       plaintiff is not responded to within thirty (30) days, the case may be
       dismissed without prejudice. Any party proceeding pro se shall be expected
       to be familiar with and follow the Federal Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate

dismissal of a case on the grounds that the plaintiff failed to prosecute or failed to comply

with orders of the court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626,

630-31 (1962) (stating that the district court possesses the power to dismiss sua sponte

under Rule 41(b)). Pursuant to Rule 41(b), a district court has the power to dismiss an

action based on “the plaintiff’s failure to comply with any court order.” Brown v. Frey, 806

F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).
                                             2
  Case 6:20-cv-06149-TLB Document 8           Filed 03/16/21 Page 3 of 3 PageID #: 33




                                      III. DISCUSSION

       Plaintiff has failed to keep the Court apprised of his current address as required by

Local Rule 5.5(c)(2). Plaintiff has failed to obey a Court Order to file an Amended

Complaint. Plaintiff has failed to prosecute this matter. Accordingly, pursuant to Federal

Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2), Plaintiff’s Complaint should be

dismissed without prejudice for failure to comply with the Court’s Local Rules and Orders

and failure to prosecute this case.

                                      IV. CONCLUSION

       For these reasons, IT IS ORDERED that Plaintiff’s claims are DISMISSED

WITHOUT PREJUDICE.

       IT IS SO ORDERED this 16th day of March 2021.



                                                 /s/ Timothy L. Brooks_______________
                                                 TIMOTHY L. BROOKS
                                                 UNITED STATES DISTRICT JUDGE




                                             3
